internal_revenue_service number release date index number 7702b ------------------------ -------------------------------------------------------- ------------------------------------------------------------ -------------- ------------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc fip b04 plr-130021-18 date date taxpayer number a ---- number b ---- number c number d number e ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ----- dear ------------------ this letter is in response to the submission by your authorized representatives requesting a ruling under sec_7702b of the internal_revenue_code concerning a refund of premium paid as a death_benefit to be offered as part of certain qualified long-term care insurance contracts facts taxpayer is a life_insurance_company as defined by sec_816 and is licensed to offer long-term care insurance contracts among the contracts offered by taxpayer is a group long-term care contract contract and the certificates thereunder certificates which evidence participation in the contract the owner of a certificate is the covered insured under the contract the certificates are intended as qualified long-term care insurance qltci contracts under sec_7702b a certificate entitles the owner to insurance coverage of qualified_long-term_care_services within the meaning of sec_7702b coverage under a certificate is subject_to daily benefit and benefit period limitations all premiums for a certificate are paid_by the plr-130021-18 certificate owner no portion of the premiums is contributed by an employer the certificate is guaranteed renewable and premiums are subject_to adjustment after issuance on a class-wide basis the certificate includes a premium stabilization feature ps feature and a refund of premium death_benefit rop death_benefit under the ps feature a premium stabilization amount ps amount may be applied in one or both of the following ways after the insured has attained age number a and the insured has been enrolled for at least number b years the ps amount if sufficient in amount may be applied to offset number c percent of the certificate owner’s premium obligation for a specified period such as for the next number d months under the certificate this option automatically applies unless the certificate owner affirmatively opts out of this use of the ps amount upon the death of the insured any remaining ps amount will be paid to the certificate owner’s estate or beneficiary as an rop death_benefit the rop death_benefit cannot exceed number e percent of the premiums that have been paid for the certificate less insurance benefit claims paid under the certificate only premiums_paid by the owner can be refunded under the rop death_benefit premiums_paid from the ps amount cannot be refunded under the rop death_benefit no benefit under the ps feature is provided upon termination of a certificate other than a termination due to the death of the insured if a contingent nonforfeiture benefit becomes applicable under the certificate the ps feature ceases to apply and no rop death_benefit is provided on the death of the insured the ps amount with respect to a certificate is determined under a formula which may be adjusted from time to time but the ps amount and resulting rop death_benefit can never exceed number e percent of premiums_paid apart from the rop death_benefit the ps amount cannot be received in cash nor can it be assigned or pledged as collateral for a loan requested ruling the rop death_benefit under the certificate is consistent with the requirements of sec_7702b for the treatment of the contract as a qltci contract within the meaning of sec_7702b sec_7702b defines a qltci contract as any insurance_contract that meets all of the requirements listed in sec_7702b - f law plr-130021-18 sec_7702b provides that a qltci contract cannot provide for a cash_surrender_value or other money that can be paid assigned or pledged as collateral for a loan or borrowed other than as provided in sec_7702b or sec_7702b sec_7702b provides that all refunds_of_premiums and all policyholder dividends or similar amounts under such contract are to be applied as a reduction in future premiums or to increase future_benefits sec_7702b provides that sec_7702b shall not apply to any refund on the death of the insured or on a complete surrender or cancellation of the contract which cannot exceed the aggregate premiums_paid under the contract sec_7702b also provides that any refund on a complete surrender or cancellation of the contract shall be includible in gross_income to the extent that any deduction or exclusion was allowable with respect to the premiums analysis while sec_7702b and e limit the noninsurance payments that can be made from a qltci contract sec_7702b allows a qltci contract to provide a refund on the death of the insured that does not exceed the aggregate premiums_paid for the contract the rop death_benefit is payable only upon the death of the insured and thus satisfies the timing restriction imposed by sec_7702b also the amount of the rop death_benefit cannot exceed number e percent of the aggregate premiums_paid by the certificate’s owner such a benefit is therefore consistent with the amount restriction imposed by sec_7702b the rop death_benefit represents a refund on the death of the insured that is consistent with the requirements of sec_7702b ruling based on the representations presented the rop death_benefit under the certificate is consistent with the requirements of sec_7702b for the treatment of the contract as a qltci contract within the meaning of sec_7702b the ruling contained in this letter is based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request_for_ruling and it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to any code section other than sec_7702b whether taxpayer qualifies as a life_insurance_company under sec_816 and whether the contract is a qltci under sec_7702b plr-130021-18 this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john e glover senior counsel office of associate chief_counsel financial institutions products
